Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 3, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00307-CR


                   ALFREDO LOPEZ RAMIREZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CR-2722


                          MEMORANDUM OPINION

      Appellant Alfredo Lopez Ramirez has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.
      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.



                                  PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant.

Do Not Publish – Tex. R. App. P. 47.2(b)